 1   STIP
     ROBERT M. DRASKOVICH, ESQ.
 2   Nevada State Bar No. 6275
     THE DRASKOVICH LAW GROUP
 3   815 S. Casino Center Boulevard
     Las Vegas, Nevada 89101
 4   (702) 474-4222/Phone
     (702) 474-1320/Fax
 5   robert@draskovich.com
     Attorney for Defendant Whitmore
 6
 7                              UNITED STATES DISTRICT COURT

 8                                    DISTRICT OF NEVADA

 9
     UNITED STATES OF AMERICA,                           Case No. 2:17-cr-110-APG-DJA-3
10
                   Plaintiff,                            STIPULATION TO EXTEND
11
                                                         DEADLINES REGARDING
            v.
12                                                       DEFENDANT WHITMORE’S
     SYLVIANE DELLA WHITMORE,                            MOTION IN LIMINE [ECF 129]
13
                   Defendant.                                        ORDER
14
15
            IT IS HEREBY STIPULATED AND AGREED, by and between Robert M.
16
     Draskovich, Esq., attorney for Sylviane Whitmore, and Nicholas A. Trutanich, United States
17
     Attorney, and Richard Anthony Lopez, Assistant United States Attorney, counsel for the
18
     United States of America, that the Defendant’s deadline to reply to Government’s Response
19
     to Defendant Whitmore’s Motion in Limine (filed at ECF 136), currently set for December 9,
20
     2019, be extended to December 16, 2019.
21
            The Stipulation is entered into for the following reasons:
22
            1.     On October 14, 2019, Defendant Whitmore filed a motion in limine. At the
23
     time the motion was filed, trial was scheduled to begin November 18, 2019.
24
            2.     The trial date in this case has since been continued to January 27, 2020.
25
26
 1           3.      The parties request an extension of the briefing schedule so that the Defendant
 2   has adequate time to reply and so that the parties may have additional time to explore a
 3   resolution that may moot the motion, thereby conserving judicial resources.
 4           4.      This is the first defense request for an extension of time regarding the briefing
 5   schedule on Defendant’s Motion in Limine.
 6           5.      Because trial is scheduled for January 27, 2020, the granting of this stipulation
 7   will not affect the trial date.
 8           6.      Denial of this request for an extension could result in a miscarriage of justice.
 9           DATED this 6th day of December, 2019.
10                                                     NICHOLAS A. TRUTANICH
                                                       United States Attorney
11
        /s/ Robert M. Draskovich
12   By_____________________________                      /s/ Richard Anthony Lopez
                                                       By_____________________________
13   ROBERT M. DRASKOVICH, ESQ.
     Attorney for Defendant Whitmore                   RICHARD ANTHONY LOPEZ
14                                                     Assistant United States Attorney

15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                      Case No. 2:17-cr-110-APG-DJA-3
 4
                  Plaintiff,
 5
           v.
 6
     SYLVIANE DELLA WHITMORE,
 7
                  Defendant.
 8
 9
10     ORDER GRANTING STIPULATION TO EXTEND DEADLINES REGARDING
                     DEFENDANT’S MOTION IN LIMINE
11
           Based on the pending Stipulation of the parties, and good cause appearing, the
12
     Stipulation is hereby GRANTED.
13
           IT IS HEREBY ORDERED that the deadline for the Defendant’s reply to
14
     Government’s Response to Defendant Whitmore’s Motion in Limine be extended to
15
     December 16, 2019.
16
17        Dated: December 6, 2019.
           DATED this ____ day of December, 2019.
18
19
20                                                                     _____
                                            HONORABLE ANDREW P. GORDON
21                                          UNITED STATES DISTRICT JUDGE
22
23
24
25
26
                                               3
